Reasons for Allowance
Claims 1-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-22 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach a method comprising:
A data communication system comprises: 
enterprise storage that stores: 
an exchange item database that includes one or more records regarding exchange items, wherein a record of the one or more records for an exchange item of the exchange items includes a blockchain control field associated with a blockchain of the exchange item, and a blockchain location field of the blockchain, wherein the blockchain control field indicates an entity of the data communication system that is currently allowed to modify the blockchain in accordance with a set of rules associated with the exchange item, wherein the blockchain location field indicates a second entity of the data communication system that is currently storing the blockchain, wherein the blockchain includes one or more of a transaction blockchain and a contract blockchain, and wherein the contract blockchain includes changes to rules of the set of rules throughout a lifecycle of the exchange item; 
an agreements database; 
a rules database that includes the set of rules; and 
an enterprise server operably coupled to the enterprise storage, wherein the enterprise server includes: 

memory; and 
a processing module operably coupled to the network interface and the memory, wherein the processing module is operable to: 
initially validate the exchange items in accordance with a secure custody protocol and create records in the exchange item database for validated exchange items, wherein each of the exchange items includes data regarding a quantifiable value, a serial number, and issuance information, wherein the initially validating for the exchange item includes verifying validity of a corresponding transaction blockchain associated with the exchange item; 
securely transfer a selected exchange item of the exchange items from a first computing device of the data communication system to a second computing device of the data communication system in accordance with the secure custody protocol, wherein the secure custody protocol includes a first transaction blockchain associated with the selected exchange item, and wherein the securely transferring includes modifying the first transaction blockchain to indicate the second computing device is a new owner of the selected exchange item; 
securely apply the selected exchange item to a closed loop digital transaction in accordance with an agreement of the agreements database; and 
securely modify the data of the selected exchange item in accordance with an applicable set of rules from the rules database to produce a modified selected exchange item, wherein the modified data includes modified exchange item information, wherein the securely modifying includes adding a subsequent transaction block to the first transaction blockchain, and wherein the subsequent transaction block includes the modified data and a signature of the first computing device.

	The most analogous prior art includes Proctor (US 9,135,612 B1), Walker (US 2016/0125492 A1), and Kurian (US 2017/0243208 A1).

	Proctor is deficient in a number of ways.  As written, the claims require that the agreements are stored in a database, the validating of an exchange item includes verifying validity of a transaction blockchain associated with the exchange item, transfer includes modifying the transaction blockchain to indicate a new owner, adding a subsequent block to the transaction blockchain which includes the modified data and a signature, and wherein records for an exchange items include a blockchain control field indicating an entity currently storing the blockchain, and a blockchain location field of the blockchain indicating an entity currently allowed to modify the blockchain, and a contract blockchain including changes to rules throughout a lifecycle of the exchange item.  Walker does not discuss blockchain and cannot teach these limitations. 
In view of the above, Proctor fails to disclose or render obvious the combination of features as emphasized above.
Regarding Walker, Walker discloses a seller product database including a subsidy amount the seller agrees to provide a purchasing system, a product offer rules database, and creating records in an accepted offer database storing relevant information. 
Though disclosing these features, Walker does not disclose or render obvious the features emphasized above.

Though disclosing this feature, Kurian does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Proctor, Walker, Kurian, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.

Claims 2-11 and 13-22 are dependencies of independent claims 1 and 12, and are allowable over the prior art for the reasons identified above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120226604 A1 to Lingham, [0056-0060] discussing authorizing transactions/transfers for a digital gift card using a secure pubic ledger (blockchain).  Funds are only accepted if 2 of 3 private keys are present, belonging to the digital gift cardholder, the issuance service provider and the issuance merchant.  Lingham does not teach blockchain control field indicating an entity that is currently allowed to modify the blockchain or a location field indicating an entity that is currently storing the blockchain and wherein the contract blockchain includes changes to rules of the set of rules throughout the lifecycle of the exchange item.
US 2012/0226604 A1 to Isaacson, [abstract] discussing enabling giving and redemption of gift cards according to policies.  Isaacson does not teach blockchain, nor does it teach the claims as a whole.
McConaghy, Trent, et al. "Bigchaindb: a scalable blockchain database." white paper, BigChainDB (2016)., describing a blockchain database, specifically at p. 38 an example permissions/roles database is provided.  McConaghy does not teach the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625